Exhibit 10.4


SECOND AMENDMENT TO
DYNEGY INC. RESTORATION PENSION PLAN




WHEREAS, Dynegy Inc. (the “Company”) has adopted the Dynegy Inc. Restoration
Pension Plan (the “Plan”);


WHEREAS, Section 8.1(a) of the Plan provides that the Dynegy Inc. Benefit Plans
Committee (the “Committee”) has the authority to amend the Plan if it does not
have a significant cost impact on the Company; and


WHEREAS, the Committee desires to amend the Plan to clarify treatment of the
compensation component of the benefit calculation for DRP Participants under the
Plan;


NOW THEREFORE, the Plan shall be amended as follows, effective as of June 1,
2008:


1.  
Section 2.5 of the Plan shall be deleted, and the following Section 2.5 shall be
substituted therefor:



“2.5   ‘Average Monthly Compensation’ means a DRP Participant’s average monthly
compensation determined under the Qualified Plan for employment after December
31, 2007, without regard to the Compensation Limit reduced by such DRP
Participant’s average monthly compensation determined under the Qualified Plan
for employment after December 31, 2007, applying the Compensation Limit.”
 
2.  
Capitalized terms used but not defined herein shall have the meanings attributed
to such terms in the Plan.


3.  
As amended hereby, the Plan is specifically ratified and reaffirmed.



IN WITNESS WHEREOF, the undersigned has caused these presents to be executed
this 2nd day of July 2010.


                      DYNEGY INC.



 
By:
/s/    Julius Cox
 
 
Julius Cox,
Chairman of Benefit Plans Committee and VP of HR



